Title: To Thomas Jefferson from Thomas Munroe, 26 March 1807
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            26 March 1807
                        
                        T. Munroes best respects to the President He had supposed, until an examination proved it to be otherwise,
                            that the Proclamation concerning wooden buildings had been renewed for the year 1807; but upon reflection he thinks that
                            the President expressed some idea of leaving the regulations as originally established, in consequence of the troublesome
                            attempts to evade them, as altered by the Proclamation—.As the building season is approaching TM respectfully requests to
                            be favored with an intimation of the Presidents pleasure on the subject—
                    